Corrected: November 10, 2008

 United States Court of Appeals for the Federal Circuit
                                       2008-1314

                  TAKEDA PHARMACEUTICAL COMPANY LIMITED,

                                                      Plaintiff-Appellee,

                                           and

                      TAP PHARMACEUTICAL PRODUCTS, INC.,

                                                      Plaintiff-Appellee,

                                            v.

                       TEVA PHARMACEUTICALS USA, INC.
                  and TEVA PHARMACEUTICAL INDUSTRIES LTD.,

                                                      Defendants-Appellants.


       William F. Cavanaugh, Jr., Patterson, Belknap, Webb & Tyler LLP, of New York,
New York, argued for all plaintiffs-appellees. With him on the brief were Stuart E.
Pollack, Chad J. Peterman, and Melissa Mandrgoc.

       Eric J. Lobenfeld, Hogan & Hartson LLP, of New York, New York, for plaintiff-
appellee Takeda Pharmaceutical Company Ltd. With him on the brief were Arlene L.
Chow, Tedd W. Van Buskirk, Dillon Kim; and Philippe Y. Riesen, of Tokyo, Japan.

       Henry C. Dinger, Goodwin Procter LLP, of Boston, Massachusetts, argued for
defendants-appellants. On the brief were John L. North, Jeffrey J. Toney, Jeffrey D.
Blake, Darcy L. Jones, and David A. Reed, Sutherland Asbill & Brennan LLP, of Atlanta,
Georgia.

Appealed from: United States District Court for the District of Delaware

Judge Sue L. Robinson
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2008-1314

                  TAKEDA PHARMACEUTIAL COMPANY LIMITED,

                                                      Plaintiff-Appellee,

                                          and

                     TAP PHARMACEUTICAL PRODUCTS, INC.,

                                                      Plaintiff-Appellee,

                                           v.

                      TEVA PHARMACEUTICALS USA, INC.
                 and TEVA PHARMACEUTICAL INDUSTRIES LTD.,

                                                      Defendants-Appellants.


                                   Judgment
ON APPEAL from the        United States District Court for the District of Delaware

in CASE NO(S).            06-CV-33

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LINN, Circuit Judge, WARE*, District Judge).


                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT


DATED November 7, 2008                      /s/ Jan Horbaly
                                           Jan Horbaly, Clerk


*     Honorable James Ware, District Judge, United States District Court for the
Northern District of California, sitting by designation.